Exhibit 99(a)(1)(M) Date: December 13, 2007 To: All Canadian Employees From: Sean Smith Re: IKON Tender Offer As set forth in Matt Espe's November 21, 2007 message, IKON Office Solutions, Inc. is currentlyin the process of purchasing up to $295 million of its common stock, through a modified "Dutch Auction" self-tender offer ("Tender Offer"). Full details of the Tender Offer appear in the Offer to Purchase and related documents filed with the United States Securities and Exchange Commission on November 21, 2007, as subsequently amended. This communication is to inform Canadian employees who hold positions inthe IKON Stock Fund investment option of the IKON Canada Pension SavingsPlan that their deadline to participate in the Tender Offer has beenextended to 12:00 noon, New York City time, on Monday, December 17, 2007. If you have anyquestions regarding the Tender Offer, please contact D. F. King & Co., Inc., the Information Agent for the Offer, toll-free, at 1-800-735-3107. This message is intended for an internal audience only.
